DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Claim Objections
Claims 8, 19 and 21 are objected to because of the following informality:  
Claim 8 recites, “CORESESETs and the one or more receive beam directions are ...” (line 7). It is suggested to replace it with “CORESESETs, and wherein the one or more receive beam directions are ...” or the like, for clarity. Claim 19 is objected to at least based on a similar rational applied to claim 8.
Claim 21 recites, “a second receive beam direction ...” (lines 1-2). It is suggested to replace it with “the second receive beam direction ...” for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining a quasi-co-location (QCL) configuration …” and “means for receiving from a base station (BS) the reference signal …” as recited in claim 24; “means for selecting the second receive beam direction as the first receive beam direction ...” as recited in claim 27; and “means for searching for the second receive beam direction ...” as recited in claim 28. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitations, “means for determining a quasi-co-location (QCL) configuration …”, “means for selecting the second receive beam direction as the first receive beam direction ...” and “means for searching for the second receive beam direction ...”, it appears that the following are corresponding structures described in the specification: see, “processor 502” in FIG. 5; ¶0067-0073 of Applicant’s published application. 
Regarding the limitation,  “means for receiving from a base station (BS) the reference signal …”, it appears that the following are corresponding structures described in the specification: see, “transceiver 510” in FIG. 5; ¶0067-0073 of Applicant’s published application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites, “determining ... whether a second communication signal ... is scheduled in the first time period as the reference signal” (lines 3-4). It is unclear in what relationship “as the reference signal” is associated with “a second communication signal” and “the first time period”. In other words, it is unclear whether “as the reference signal” refers to “a second communication signal” or “the first time period”. Claims 5 and 16 is rejected at least based on a similar rational applied to claim 3. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3, 14, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US Publication No. 2019/0297603) in view of Kim et al (US Publication No. 2020/0305157).
Note: Guo was cited by the applicant in the IDS received on 07/01/2021. 

Regarding claim 1, although Guo teaches, a method of wireless communication [¶0343-0346, a method of wireless communication between gNB and UE], comprising: 
determining, by a user equipment (UE), a quasi-co-location (QCL) configuration for receiving a reference signal during a first time period based on an uplink transmit beam direction to be used for uplink transmission [¶0343-0346, the gNB  informs UE of QCL configuration (e.g., spatial Rx parameter” (QCL type D)), and the UE receives DMRS (i.e., reference signal) with the spatial domain receive filter(s) same to transmit domain receive filter(s) used to transmit the indicated SRS resource(s) (i.e., based on an uplink transmit beam direction to be used for uplink transmission) based on the QCL configuration, which requires that the UE determines the QCL configuration; further note that the UE receiving a reference signal is performed during at least one time period (i.e., during a first time period)]; and 
receiving, by the UE from a base station (BS), the reference signal using a first receive beam direction based on the QCL configuration [¶0343-0346, (the UE) receives, from the gNB, DMRS (i.e., reference signal) with the spatial domain receive filter(s) (i.e., using a first receive beam direction) based on the QCL configuration] while transmitting a first communication signal using the uplink transmit beam direction [¶0343-0346, (the UE) transmits indicated SRS resource (i.e., first communication signal) using the transmit domain receive filter used to transmit the indicated SRS resource], Guo does not explicitly teach (see, emphasis), receiving a signal ... uplink transmission during the first time period; and ... transmitting a first communication signal ... in a common frequency band during the first time period.
However, Kim teaches, receiving a signal during a first time period ... uplink transmission during the first time period [FIGS. 4 and 6; ¶0060 and 0067, in case of a FDR/FDD system, receiving a downlink signal and transmitting an uplink signal are performed simultaneously (i.e., during the first time period)]; and ... transmitting a first communication signal ... in a common frequency band during the first time period [FIGS. 4 and 6; ¶0060 and 0067, in case of a FDR/FDD system, receiving a downlink signal and transmitting an uplink signal are performed simultaneously (i.e., during the first time period) on the same frequency band].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Guo with the teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 3, Guo in view of Kim teaches, all the limitations of claim 1 and particularly, "the determining the QCL configuration" as set forth above, and Guo further teaches,
determining, by the UE, whether a second communication signal associated with a transmission configuration indicator (TCI) state is scheduled in the first time period as the reference signal [¶0343-0346, the gNB informing the UE of the beam indication/QCL configuration containing the TCI state (i.e., second communication signal associated with the TCI state) is scheduled in a time period (i.e., first time period; note that every signal is scheduled in at least one time period); in order to receive the DMRS based on the spatial domain receive filter/TCI state, the UE is required to determine that the gNB informing the UE of the beam indication/QCL configuration containing the TCI state (i.e., second communication signal associated with the TCI state) is scheduled]; and 
the method further comprises: 
selecting, by the UE, the first receive beam direction based on the TCI state [¶0346, (the UE) receives DMRS (i.e., reference signal) based on the spatial domain receive filter(s) (i.e., TCI state; note that the spatial Rx parameter is configured in parameter TCI state); note that in order to receive the DMRS based on the spatial domain receive filter/TCI state, the UE is required to “select” a beam direction (i.e., first receive beam direction) corresponding to the spatial domain receive filter/TCI state] in response to determining that the second communication signal associated with the TCI state is scheduled in the first time period as the reference signal [¶0343-0346, the gNB informing the UE of the beam indication/QCL configuration containing the TCI state (i.e., second communication signal associated with the TCI state) is scheduled in a time period (i.e., first time period; note that every signal is scheduled in at least one time period); in order to the DMRS receive based on the spatial domain receive filter/TCI state, the UE is required to determine (i.e., in response to determining) that the gNB informing the UE of the beam indication/QCL configuration containing the TCI state (i.e., second communication signal associated with the TCI state) is scheduled]. 

Regarding claim 14, Guo teaches, a user equipment (UE) [FIG. 3; ¶0080-0081, UE] comprising: 
a processor [FIG. 3; ¶0080-0081, processor 225]; and 
a transceiver [FIG. 3; ¶0080-0081, transceiver 210a].  
Thus, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 14.

Claims 2, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US Publication No. 2019/0297603) in view of Kim et al (US Publication No. 2020/0305157) and further in view of Matsumura’812 et al (US Publication No. 2022/0210812).

Regarding claim 2, although Guo in view of Kim teaches, all the limitations of claim 1 as set forth above, and Guo further teaches, wherein the QCL configuration is associated with QCL-TypeD [¶0343-0346, the QCL configuration is “QCL type D”], Guo in view of Kim does not explicitly teach (see, emphasis), receiving ...  an aperiodic-channel state information-reference signal (A-CSI-RS).  
	However, Matsumura’812 teaches, receiving  an aperiodic-channel state information-reference signal (A-CSI-RS) [FIG. 2; ¶0078-0081 and 0085-0087, (UE) receives AP CSI-RS from a base station].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo in view of Kim to include the above-mentioned features, as taught by Matsumura’812 because it would provide the system with the enhanced capability of allowing user equipment to determine TCI state (QCL assumption) in various network situations [¶0010-0011 of Matsumura’812].

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 2.

Claims 4-8, 17-19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US Publication No. 2019/0297603) in view of Kim et al (US Publication No. 2020/0305157) and further in view of Matsumura’812 et al (US Publication No. 2022/0210812) and further in view of Lim et al (US Publication No. 2018/0083679).

Regarding claim 4, although Guo in view of Kim teaches, all the limitations of claim 1 and particularly, “the determining the QCL configuration" as set forth above, Guo in view of Kim does not explicitly teach (see, emphasis), 
determining ... whether a second receive beam direction associated with a control resource set (CORESET) in a second time period before the first time period is usable for reception concurrent with the uplink transmit beam direction.  
	However, Matsumura’812 teaches, 
determining ... whether a second receive beam direction associated with a control resource set (CORESET) in a second time period before a first time period is usable for reception [FIG. 2; ¶0078-0081 and 0085-0087, (UE) assumes that the AP CSI-RS is QCL with reference signals in the TCI state with respect to the QCL parameters used for QCL indication of CORESET (note that a second receive beam direction (for receiving the AP CSI-RS/reference signal) is determined from the QCL indication of the CORESET) in a second time period before a first time period (note that the second time period for CORESET of minimum CORESET-ID is before the first time period for the AP-CSI-RS, see, FIG. 2); note that the UE determining the second receive beam direction from the QCL indication of the CORESET implies determining whether the second receive beam direction from the QCL indication of the CORESET is usable for reception].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo in view of Kim to include the above-mentioned features, as taught by Matsumura’812 because it would provide the system with the enhanced capability of allowing user equipment to determine TCI state (QCL assumption) in various network situations [¶0010-0011 of Matsumura’812].
	Although Guo in view of Kim and Matsumura’812 teaches, “determining ... whether a second receive beam direction associated with a control resource set (CORESET) in a second time period before a first time period is usable for reception” as set forth above, Guo in view of Kim and Matsumura’812 does not explicitly teach (see, emphasis), determining whether a second receive beam direction is usable for reception concurrent with an uplink transmit beam direction.
	However, Lim teaches, determining whether a second receive beam direction is usable for reception concurrent with an uplink transmit beam direction [FIG. 4; ¶0091-0094, performs a signal transmitting operation and a signal receiving operation using a transmission/reception beam pattern which is based on determination of a self-interference strength table between Tx beam and Rx beam; note that it is implied that the transmission/reception beam pattern is determined such that the self-interference strength between the Tx beam and Rx beam is low enough (i.e., a Rx beam/second receive beam direction is usable for reception concurrent with the Tx beam/uplink transmit beam direction) for the signal transmitting/receiving operations].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo in view of Kim and Matsumura’812 to include the above-mentioned features, as taught by Lim because it would provide the system with the enhanced capability of effectively operating a full-duplex scheme in a communication system supporting a beamforming scheme [¶0014 of Lim].

Regarding claim 5, Guo in view of Kim, Matsumura’812 and Lim teaches, all the limitations of claim 4 and particularly, "the determining whether the second receive beam direction associated with the CORESET is usable for reception concurrent with the uplink transmit beam direction" as set forth above, and Matsumura’812 further teaches, the determining whether the second receive beam direction associated with the CORESET is usable for reception ... is in response to a determination that there is no second communication signal associated with a transmission configuration indicator (TCI) state scheduled in the first time period as the reference signal ¶0078-0081 and 0085-0087, note that “the determining whether the second receive beam direction associated with the CORESET is usable for reception” taught by Matsumura’812 as set forth above is performed if there is no any other DL signal (i.e., no second communication signal) with an indicated TCI states in the same symbols (i.e., first time period) as those of AP-CSI-RS (i.e., reference signal)].  

Regarding claim 6, Guo in view of Kim, Matsumura’812 and Lim teaches, all the limitations of claim 4 and particularly, "the determining whether the second receive beam direction associated with the CORESET is usable for reception concurrent with the uplink transmit beam direction" as set forth above, and Lim further teaches, wherein the determining whether the second receive beam direction ... is usable for reception concurrent with the uplink transmit beam direction is based on an expected interference between the second receive beam direction and the uplink transmit beam direction [FIG. 4; ¶0091-0094, performs a signal transmitting operation and a signal receiving operation using a transmission/reception beam pattern which is based on determination of a self-interference strength table between Tx beam and Rx beam; note that it is implied that the transmission/reception beam pattern is determined such that the self-interference strength between the Tx beam and Rx beam is low enough (i.e., a Rx beam/second receive beam direction is usable for reception concurrent with the Tx beam/uplink transmit beam direction) for the signal transmitting/receiving operations; further note that determining whether the Rx beam/second receive beam direction is usable for reception concurrent with the Tx beam/uplink transmit beam direction is based on the determined self-interference strength (table) (i.e., expected interference) between the Tx beam and the Rx beam].  

Regarding claim 7, Guo in view of Kim, Matsumura’812 and Lim teaches, all the limitations of claim 4 and particularly, "the determining whether the second receive beam direction associated with the CORESET is usable for reception concurrent with the uplink transmit beam direction" as set forth above, and Matsumura’812 further teaches, 
selecting, by the UE, the second receive beam direction as the first receive beam direction based on determining that the second receive beam direction associated with the CORESET in the second time period is usable [FIG. 2; ¶0078-0081 and 0085-0087, (UE) assumes that the AP CSI-RS is QCL with reference signals in the TCI state with respect to the QCL parameters used for QCL indication of CORESET; note that a second receive beam direction (for receiving the AP CSI-RS/reference signal) is determined/selected from/based on the QCL indication/second beam direction of the CORESET in the second time period; still further note that the UE determining the second receive beam direction from the QCL indication of the CORESET requires determining whether the second receive beam direction from the QCL indication of the CORESET is usable for reception from the QCL relationship].  

Regarding claim 8, Guo in view of Kim, Matsumura’812 and Lim teaches, all the limitations of claim 7 and particularly, "the determining whether the second receive beam direction associated with the CORESET is usable for reception concurrent with the uplink transmit beam direction" as set forth above, and Matsumura’812 further teaches,
searching, by the UE, for the second receive beam direction from one or more receive beam directions associated with one or more CORESETs in the second time period [FIG. 2; ¶0078-0081 and 0085-0087, (UE) assumes that the AP CSI-RS is QCL with reference signals in the TCI state with respect to the QCL parameters used for QCL indication of CORESET in a second time period; note that a second receive beam direction (for receiving the AP CSI-RS/reference signal) is determined from the QCL indication of the CORESET (i.e., one or more CORESETs), which requires searching the QCL indication related to a beam receive beam (i.e., second receive beam) for receiving the AP CSI-RS/reference signal], 
wherein the searching is from a CORESET having a lowest ID among the one more CORESETs to a CORESET having a highest ID among the one or more CORESETs [FIG. 2; ¶0078-0081 and 0085-0087, the QCL assumption of AP CSI-RS is derived from the CORESET having the lowest CORESET-ID in the latest slot in which one or more CORESETs in an active BWP of a serving cell are monitored by the UE and associated with a monitored search space; note that deriving the the lowest CORESET ID is first considered (than one or more CORESETs) in searching the QCL indication related to a beam receive beam (i.e., second receive beam) for receiving the AP CSI-RS/reference signal] and the one or more receive beam directions are associated with the one or more CORESETs in an active bandwidth part (BWP) [FIG. 2; ¶0078-0081 and 0085-0087, the beam receive beam (i.e., second receive beam/one or more receive beams) for receiving the AP CSI-RS/reference signal is associated with the CORESET having the lowest CORESET-ID (i.e., CORESET/one or more CORESETs) in active BWP].  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 8.

Claims 9-11, 20-22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US Publication No. 2019/0297603) in view of Kim et al (US Publication No. 2020/0305157) and further in view of Matsumura’918 et al (US Publication No. 2022/0209918) and further in view of Lim et al (US Publication No. 2018/0083679).

Regarding claim 9, although Guo in view of Kim teaches, all the limitations of claim 1 and particularly, " the determining the QCL configuration" as set forth above, and Guo further teaches, a second receive beam direction associated with a transmission configuration indicator (TCI) [¶0346, QCL relationship/spatial Rx parameter between one or two downlink reference signals and the DM-RS port group of the PDSCH or PDCCH is configured in (i.e., associated with) TCI state; note that the QCL relationship/spatial Rx parameter is also associated with a Rx beam direction to be used for the UE to receive the DMRS], Guo in view of Kim does not explicitly teach (see, emphasis), 
determining ... whether a second receive beam direction is usable for reception concurrent with the uplink transmit beam direction.
However, Matsumura’918 teaches, 
determining ... whether a second receive beam direction is usable for reception [FIG. 5A; ¶0095, “the UE may assume that both of the DMRS port of PDSCH 1 and the DMRS port of PDSCH 2 are quasi co-located with the RS in the TCI state for the PDCCH corresponding to the DCI (in other words, DCI 1) for scheduling the PDSCH (in other words, PDSCH 1) of panel 1 in the latest slot”; note that it is implied that the UE determines that the beam direction whether the beam direction (for receiving the PDSCH 1) (i.e., second receive beam) is usable from the RS in the TCI state for the DCI1 since the DMRS port of PDSCH1 is quasi co-located with the RS in the TCI state for the PDCCH corresponding to the DCI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo in view of Kim to include the above-mentioned features, as taught by Matsumura’918 because it would provide the system with the enhanced capability of allowing user equipment to determine TCI state (QCL assumption) in various network situations [¶0095 of Matsumura’918].
	Although Guo in view of Kim and Matsumura’918 teaches, “determining, by the UE, whether a second receive beam direction associated with a transmission configuration indicator (TCI) is usable for reception concurrent with the uplink transmit beam direction” as set forth above, Guo in view of Kim and Matsumura’918 does not explicitly teach (see, emphasis), determining whether a second receive beam direction is usable for reception concurrent with an uplink transmit beam direction.
	However, Lim teaches, determining whether a second receive beam direction is usable for reception concurrent with an uplink transmit beam direction [FIG. 4; ¶0091-0094, performs a signal transmitting operation and a signal receiving operation using a transmission/reception beam pattern which is based on determination of a self-interference strength table between Tx beam and Rx beam; note that it is implied that the transmission/reception beam pattern is determined such that the self-interference strength between the Tx beam and Rx beam is low enough (i.e., a Rx beam/second receive beam direction is usable for reception concurrent with the Tx beam/uplink transmit beam direction) for the signal transmitting/receiving operations].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo in view of Kim and Matsumura’918 to include the above-mentioned features, as taught by Lim because it would provide the system with the enhanced capability of effectively operating a full-duplex scheme in a communication system supporting a beamforming scheme [¶0014 of Lim].

Regarding claim 10, Guo in view of Kim, Matsumura’918 and Lim teaches, all the limitations of claim 9 and particularly, "the determining whether the second receive beam direction associated with the TCI is usable for reception concurrent with the uplink transmit beam direction" as set forth above, and Matsumura’918 further teaches, the determining whether the second receive beam direction associated with the TCI is usable for reception ... is in response to a determination that there is no receive beam direction associated with one or more control resource sets (CORESETs) in a second time period usable ... the second time period being before the first time period [FIG. 5A; ¶0095, note that “the determining whether the second receive beam direction is usable for reception” taught by Matsumura’918 as set forth above is performed when there is no CORESET in a second time period (before the first period where the RS is received) usable for reception; see, page 5A, since there is no scheduled CORESET, there would be no receive beam direction associated with the CORESET].

Regarding claim 11, Guo in view of Kim, Matsumura’918 and Lim teaches, all the limitations of claim 9 and particularly, "determining that the second receive beam direction associated with the TCI is usable for reception concurrent with the uplink transmit beam direction" as set forth above, and Guo further teaches, the TCI has a lowest state ID among at least one of one or more activated TCIs or one or more configured TCIs [¶0169, TCI state has a lowest entry of one or more TCI states is QCL with the DM-RS port of PDCCH], and Matsumura’812 further teaches, 
selecting, by the UE, the second receive beam direction as the first receive beam direction based on determining that the second receive beam is usable for reception [FIG. 5A; ¶0095, “the UE may assume that both of the DMRS port of PDSCH 1 and the DMRS port of PDSCH 2 are quasi co-located with the RS in the TCI state for the PDCCH corresponding to the DCI (in other words, DCI 1) for scheduling the PDSCH (in other words, PDSCH 1) of panel 1 in the latest slot”; note that it is implied that the UE determines/selects the beam direction (for receiving the PDSCH 1) (i.e., second receive beam) based on determining that the DMRS port of PDSCH1 is quasi co-located with the RS in the TCI state for the PDCCH corresponding to the DCI, which implies determining whether the beam direction (for receiving the PDSCH 1) is usable for reception from the QCL relationship].

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 9.  

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 10.  

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 11.  

Regarding claim 29, claim 29 is rejected at least based on a similar rational applied to claim 9.  

Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 10.

Claims 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US Publication No. 2019/0297603) in view of Kim et al (US Publication No. 2020/0305157) and further in view of Matsumura’918 et al (US Publication No. 2022/0209918).

Regarding claim 12, although Guo in view of Kim teaches, all the limitations of claim 1 and particularly, “the determining the QCL configuration" as set forth above, and Guo further teaches, receiving a second communication signal using a receive beam direction during a second time period before the first time period [¶0343-0346, (UE) is informed/receives the beam indication/QCL configuration containing the TCI state (i.e., second communication signal) is scheduled for receiving the DMRS (i.e., reference signal) in a time period (i.e., first time period); note that a second time where the beam indication is informed is prior to the first time period where the DMRS is scheduled to be received; further note that every wireless communication signal is received using a receive beam], .... reference signal being configured for a cell [¶0343-0346, note that every reference signal is configured for at least one cell], Guo in view of Kim does not explicitly teach (see, emphasis),  
wherein the determining the QCL configuration is further based on the first receive beam direction used for receiving the second communication signal during the second time period before the first time period and on the reference signal being configured for a cell without a control resource set (CORESET).
However, Matsumura’918 teaches, determining QCL configuration is further based on a first receive beam direction used for receiving a second communication signal during a second time period before a first time period and on a reference signal [FIG. 5A; ¶0095, “the UE may assume that both of the DMRS port of PDSCH 1 and the DMRS port of PDSCH 2 are quasi co-located with the RS in the TCI state for the PDCCH corresponding to the DCI (in other words, DCI 1) for scheduling the PDSCH (in other words, PDSCH 1) of panel 1 in the latest slot”; note that determining of QCL configuration for the DMRS port of PDSCH 1 is based on a beam direction of the RS(i.e., reference signal) in the TCI state for receiving the DCI (i.e., second communication signal) during a second time period (for the DCI) before a first time period (for the PDSCH 1) since the DMRS port of PDSCH 1 is QCL with the RS in the TCI state for receiving the DCI] being configured for a cell without a control resource set (CORESET) [FIG. 5A; ¶0095, note that the RS is configured for at least one cell and there is no CORESET scheduled in the embodiment with respect to FIG. 5A].

Regarding claim 13, although Guo in view of Kim teaches, all the limitations of claim 1 and particularly, “the determining the QCL configuration" as set forth above, Guo in view of Kim does not explicitly teach (see, emphasis), wherein the determining the QCL configuration is further based on a time offset between a transmission time of a triggering downlink control information (DCI) associated with a signal and a transmission time of the signal. 
	However, Matsumura’918 teaches, determining QCL configuration is further based on a time offset between a transmission time of a triggering downlink control information (DCI) associated with a signal and a transmission time of the signal [FIG. 5B; ¶0096-0097, determining of QCL of PDSCH1 or PDSCH2 based on a time offset between a transmission time of DCI1 or DCI2 associated with RS and a transmission time of PDSCH1 or PDSCH2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo in view of Kim to include the above-mentioned features, as taught by Matsumura’812 because it would provide the system with the enhanced capability of allowing user equipment to determine TCI state (QCL assumption) in various network situations [¶0096 of Matsumura’918].

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 13.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Matsumura’120 et al (US Publication No. 2022/0225120) [FIGS. 3A and 3B]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469